--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Settlement and General Release Agreement (the “Agreement”) is made and
entered into as of this 15th day of January, 2010, by and between Who’s Your
Daddy, Inc., a Nevada corporation (the “Company”) and Joseph Conte (the
“Claimant”), (individually, a “Party”; collectively, the “Parties”).


RECITALS


WHEREAS, Claimant contends that the Company is indebted to it in the amount of
$183,981.28 consisting of accrued and unpaid salary of $178,683.58 plus loans
and advances made by you of $5,297.70; and


WHEREAS, the Company is indebted to various taxing authorities for unpaid
payroll withholdings and taxes in the approximate amount of $258,000.00
(including penalties and interest) for which Claimant would bear some financial
responsibility in his former position as an Executive Officer of the Company;
and


WHEREAS, the Parties and their attorneys, if so chosen, have had a sufficient
opportunity to evaluate the merits of their respective positions; and


 WHEREAS, in order to avoid the time, expense and uncertainty of collection or
litigation in this matter, the Parties have agreed to settle their differences
on the terms and in the manner set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the adequacy of
which is acknowledged by the Parties hereto, and intending to be legally bound,
the Parties agree as follows:


1.             SETTLEMENT


In full settlement of their differences, the Company agrees to pay to Claimant
all amounts described in Exhibit A attached hereto.


2.             GENERAL RELEASE BY THE PARTIES OF ALL KNOWN AND UNKNOWN CLAIMS


The Parties hereto do hereby jointly and severally irrevocably and
unconditionally release and forever discharge each other, their agents,
directors, officers, employees, business partners, representatives, attorneys,
insurers, affiliates/subsidiaries, parent corporations, sister corporations,
(and agents, directors, officers, employees, representatives, attorneys of such
affiliates/subsidiaries, parent corporations, sister corporations), and their
predecessors, successors, heirs, executors, administrators, and assigns, and all
persons and entities acting by, through, under or in concert with any of them
(hereinafter collectively the “Releasees”), or any of them, from any or all
actions, causes of action, suits, debts, charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages and
expenses (including attorneys’ fees and costs actually incurred), of any nature
whatsoever, in law or equity, known or unknown, suspected or unsuspected, which
either party ever had, now has, or may now have against each other by reason of
any act, event, or omission concerning any matter or thing, including, without
limiting the generality of the foregoing, any matters claimed or alleged
relating to the account of the Company, or which could have been raised relating
to the same, or which may be based upon or connected with the
same.  Notwithstanding anything herein set forth to the contrary, no provision
of this Agreement shall constitute or be construed as a release or discharge of
any obligations, claims or causes of action hereafter arising out of the breach
of any of the terms, provisions or conditions of this Agreement.

 
1

--------------------------------------------------------------------------------

 


3.             CLAIMANT REPRESENTATION


In the event that any part of the settlement amount in Exhibit A is in the form
of common stock of the Company (the “Shares”), Claimant represents that:


(a)         Claimant is experienced in evaluating companies such as the Company,
is able to fend for itself in transactions such as the one contemplated by this
Agreement, has such knowledge and experience in financial and business matters
such that Claimant is capable of evaluating the merits and risks of Claimant’s
prospective investment in the Company, and has the ability to bear the economic
risks of the investment;


(b)         Claimant is accepting the Shares for Claimant’s own account and not
with the view to, or for resale in connection with, any distribution
thereof.  Claimant understands that the Shares have not been registered under
the Securities Act of 1933 (the “Securities Act”) by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent as
expressed herein.  Claimant further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.  Claimant understands and acknowledges that the offering of the Shares
pursuant to this Agreement will not be registered under the Securities Act on
the ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act;


(c)         Claimant acknowledges that it is an “Accredited Investor” as defined
in Rule 501 of Regulation D as promulgated by the Securities and Exchange
Commission, as can be viewed on the internet at www.sec.gov;


(d)         Claimant acknowledges that, because the indebtedness to Claimant is
more than six months old, the Company will endeavor to obtain an opinion from
counsel confirming that the Shares need not contain a legend substantially as
follows:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS FROM SUCH
REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN OPINION OF
COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE
AVAILABILITY OF SUCH EXEMPTION.  THE FOREGOING RESTRICTIONS EXPIRE WITHOUT
FURTHER ACTION SIX MONTHS FROM THE DATE OF ORIGINAL ISSUANCE OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.

 
2

--------------------------------------------------------------------------------

 


4.
CONFIDENTIALITY



The Parties to this Agreement and their attorneys, if so chosen, agree to keep
confidential the identity of the Parties and the amount paid under this
Agreement, and not to publicize, advertise, communicate, or otherwise disclose
voluntarily to the media, members of the public, and/or any legal publication,
the identity of the Parties and the amounts paid under this Agreement.  It is
understood and agreed that this Agreement of confidentiality is important and
valuable consideration for the above-stated payments.


5.
WAIVER OF CIVIL CODE SECTION 1542



Each of the Parties to this Agreement warrants and represents that it is their
intention in executing this Agreement that it shall be effective as a bar to
each and every claim, demand, suit, action, cause of action and debt hereinabove
specified; and in furtherance of this intention, they each HEREBY EXPRESSLY
WAIVE ANY AND ALL RIGHTS AND BENEFITS CONFERRED UPON THEM BY THE PROVISIONS OF
SECTION 1542 OF THE CIVIL CODE OF CALIFORNIA WHICH PROVIDES AS FOLLOWS:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Notwithstanding Section 1542 of the Civil Code of California, each of the
Parties to this Agreement expressly agrees that this Agreement shall be given
full force and effect according to each and all of its express terms and
provisions, including as well, those relating to unknown and unspecified claims,
demands, suits, actions, causes of action and debts, if any, and those relating
to any other claims, demands, suits, actions, causes of action and debts
hereinabove specified.


6.             NO ASSIGNMENT/NO ACTIONS FILED


Claimant represents and warrants that it has made no assignment, and will make
no assignment, of any claim, chose in action, right of action, or any right of
any kind whatsoever, embodied in any of the claims and allegations which are
being released, as set forth herein, and that no other person or entity of any
kind had or has any interest in any of the demands, obligations, actions, causes
of action, debts, liabilities, rights, contracts, damages, attorneys’ fees,
costs, expenses, losses, or claims referred to herein.


7.             ASSUMPTION OF RISK OF DIFFERENT FACTS


The Parties acknowledge that they may hereafter discover facts different from or
in addition to those they now know or believe to be true with respect to the
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are the subject of this Agreement, and the parties
expressly agree to assume the risk of the possible discovery of additional or
different facts, and agree that this Agreement shall be and remain effective in
all respects regardless of such additional or different facts.

 
3

--------------------------------------------------------------------------------

 


8.             GOVERNING LAW


This Agreement and its terms and provisions shall be interpreted, enforced and
governed by and under the laws of the State of California.


9.             SEVERABILITY


If any portion of this Agreement shall be held invalid or inoperative, insofar
as reasonable and possible, the remainder of this Agreement shall be considered
valid and operative and effect shall be given to the intent manifested by the
portion held invalid or inoperative, and the parties authorize any modifications
necessary to these provisions held invalid or inoperative so the parties’ intent
may be carried out.


10.           ENTIRE AGREEMENT/MODIFICATION


This Agreement supersedes any and all agreements, either oral or written,
between the Parties hereto and contains all of the covenants and agreements
between the Parties.  Each Party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any Party, or anyone acting on behalf of any Party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding.  Any modification of this
Agreement will be effective only if it is in writing signed by each of the
Parties hereto.


11.           FURTHER ASSURANCES


The Parties hereto hereby agree to execute such other documents and to take such
other action as may be reasonably necessary to further the purposes of the
Agreement.


12.           NO WAIVER


No breach of any provision hereof can be waived unless in writing.  Waiver of
any one breach of any provision hereof shall not be deemed to be a waiver of any
other breach of the same or any other provision hereof.


13.           AUTHORITY TO EXECUTE


The Parties represent and warrant that each of them is fully competent and
authorized to execute this Agreement by their signatures hereto.

 
4

--------------------------------------------------------------------------------

 


14.           CAPTIONS AND INTERPRETATIONS


Paragraph titles or captions contained herein are inserted as a matter of
convenience and for reference only, and in no way define, limit, extend or
describe the scope of this Agreement or any provision hereof.  This Agreement is
to be interpreted without regard to the draftsman.  The terms and intent of this
Agreement, with respect to the rights and obligations of the Parties, shall be
interpreted and construed on the express assumption that each Party participated
equally in its drafting.


15.           COUNTERPARTS


This agreement may be executed in counterparts by facsimile, with original
signatures to follow, each of which shall constitute an original, but all of
which shall constitute one and the same agreement.




IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.


COMPANY:
CLAIMANT:
   
WHO’S YOUR DADDY, INC.
JOSEPH CONTE
a Nevada corporation
an Individual
 
[whdi8k20100119ex10-11.jpg]
 
By: Michael R. Dunn
 
Its: Chief Executive Officer
By: Joseph Conte




 
5

--------------------------------------------------------------------------------

 


EXHIBIT A


DESCRIPTION OF SETTLEMENT PAYMENT


In full settlement of their differences and in accordance with the provisions of
this Agreement, the Company shall pay Claimant the following amounts:


Cash
NONE
   
Shares of the Company’s common stock
75,000



 
 
 
6


--------------------------------------------------------------------------------